Citation Nr: 1122172	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a foot disability, to include equino cavus foot deformity, metatarsalgia, peripheral neuropathy (entrapment), plantar fasciitis, Achilles tendonitis, and midtasal joint arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current bilateral foot disability causally related to active service.  


CONCLUSION OF LAW

Bilateral foot disability, to include equino cavus foot deformity, metatarsalgia, peripheral neuropathy (entrapment), plantar fasciitis, Achilles tendonitis, and midtasal joint arthritis, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in July 2008, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  The Veteran completed VA Form 21-4142s for doctors at two locations in Joplin, Missouri.  Records from one facility are associated with the claims file.  A VA electronic note associated with the claims file reflects that the other doctor, V.I., stated that the Veteran's records have been destroyed.  Thus, the Board finds that it does not have a duty to further assist the Veteran with regard to attempting to obtain records.

The Board finds that a VA examination with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, there is no indication, other than the Veteran's assertion, that he has a current foot disability causally related to active service.  The Board finds that the statements of the Veteran with regard to medical etiology are not competent, as he has not been shown to have the medical expertise necessary to make such a determination.  Moreover, the Board finds, as is discussed in greater detail below, that any statements by the Veteran that he has had sore feet or foot symptoms since service are less than credible.  In the absence of competent credible evidence indicating that the Veteran has a current foot disability which may be related to active service, the Board finds that a remand to obtain a VA examination is not warranted.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran states that he has a bilateral foot disability causally related to active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  July 2010 VA x-rays showed bilateral heel spurs, bilateral Achilles tendon calcification, bilateral arthritis, and bilateral hammertoe deformities.  A September 2010 VA medical record included diagnoses of equino cavus foot deformity, metatarsalgia, peripheral neuropathy (entrapment), plantar fasciitis, Achilles tendonitis, and midtasal joint arthritis.  The Board finds that the first element for service connection has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  

The Veteran's 1960 report of medical examination for induction purposes reflects that he was given a "3" profile for his lower extremities.  A "3" indicates that he has a medical condition or physical defect which requires certain restrictions in assignment.  The report of medical examination reflects that the profile was due to persistent back trouble.  (The Veteran's 1958 pre-induction report of medical history, his 1960 induction report of medical history, and his STRs also note a pre-existing back injury.)

A January 1961 physical profile form also reflects that the Veteran had a "3" permanent profile of the lower extremities due to persistent back trouble.  It was noted that in view of the Veteran's condition, he had an assignment limitation of "no walking guard duty for more than one hour at a time."  Thus, although the Veteran had a permanent profile with regard to the lower extremities, it was due to his back, and not to a foot disability.  Therefore, the Veteran is entitled to the presumption of soundness with regard to his feet.  

The Veteran's STRs reflect that in January 1961, he sought treatment for his back.  It was noted that he had a sore back and feet.  Previous and subsequent STRs reflect complaints with regard to the back, but are negative for foot complaints.  On his February 1962 report of medical history for separation purposes, the Veteran checked both the "yes" and the "no" block for whether he had ever had foot trouble.  Notably in the statement with regard to his present health in his own words, the Veteran noted "lower back trouble", but did not note any foot trouble.  Thus, the record reflects that the Veteran had previously had foot trouble, as noted in the January 1961 STR, but that any such trouble was acute and transitory, as he did not note it in block #17, and it was not noted on the report of medical examination for separation purposes.  The February 1962 report of medical examination for separation purposes reflects normal feet upon clinical examination. 

The Board finds that the third element for service connection, competent evidence of a nexus between the current disability and an in-service disease or injury, has not been met.  The claims file does not include a medical nexus opinion which causally relates the Veteran's bilateral foot disabilities to active service.  Numerous therapy records from 2006 reflect that the Veteran received treatment for his feet; however, the records provide no competent opinion that any foot disability is causally related to active service. 

The Board notes that the Veteran is competent to report that he has had pain in his feet.  The earliest clinical post service record of a foot disability is in 2006, more than 44 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this regard, the Veteran stated that he was treated by Dr. V.I. and that records from such treatment have been destroyed.  The Veteran's VA Form 21-4142 does not reflect any accurate dates of treatment for the Veteran's feet.  However, the Veteran averred on his claims form, that his disability began in 1993.  A June 2008 VA primary care record also reflects that the Veteran reported pain in his feet for the past 15 years, or beginning approximately in 1993.  This is more than 30 years after separation from service.  A September 2010 VA podiatry record reflects that the Veteran reported he had decreased his activity and life style for the past ten years due to foot pain, or since approximately 2000.  

The Board finds that any statement by the Veteran that he has painful feet since separation from service is less than credible when considered with the record as a whole.  Not only is there a lack of clinical evidence of complaints, but the Veteran specifically stated that his foot trouble began in 1993, several decades after separation from service.  While the Veteran is competent to report pain in his feet since service, he is not found to be credible with regard to any assertions of pain in the three decades after separation from service.  Moreover, he has not been shown to have the medical expertise or training necessary to make findings of medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  

In the absence of competent medical evidence relating a current bilateral foot disability to service, and in the absence of credible evidence of continuity of symptomatology since service, the Board finds that service connection is not warranted.  The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board also acknowledges the Veteran's assertions that his foot disability is causally related to a back disability.  A disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  However, in the present case, the Veteran does not have a service-connected disability.  In October 2010, the RO denied the Veteran's claim for a back disability.  There is no evidence of record that the Veteran has appealed that decision.  As there is no service-connected disability to which his bilateral foot disability could be related, the Board cannot grant service connection on a secondary basis.  

ORDER

Entitlement to service connection for bilateral foot disability, to include equino cavus foot deformity, metatarsalgia, peripheral neuropathy (entrapment), plantar fasciitis, Achilles tendonitis, and midtasal joint arthritis is denied.  




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


